Exhibit 10.2

 

SALE AND CONTRIBUTION AGREEMENT

 

between

 

OWL ROCK CAPITAL CORPORATION

 

as Seller

 

and

 

ORCC FINANCING II LLC

 

as Purchaser

 

Dated as of May 22, 2018

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

ARTICLE I DEFINITIONS

1

 

SECTION 1.1 Definitions

1

 

SECTION 1.2 Other Terms

3

 

SECTION 1.3 Computation of Time Periods

3

 

SECTION 1.4 Interpretation

3

 

SECTION 1.5 References

4

ARTICLE II CONVEYANCES OF TRANSFERRED ASSETS

4

 

SECTION 2.1 Conveyances

4

 

SECTION 2.2 Repurchase or Substitution of Loan Assets

6

 

SECTION 2.3 Assignments

7

 

SECTION 2.4 Actions Pending Completion of Conveyance

7

 

SECTION 2.5 Indemnification

8

 

SECTION 2.6 Assignment of Rights and Indemnities

9

ARTICLE III CONSIDERATION AND PAYMENT; REPORTING

9

 

SECTION 3.1 Purchase Price, Substitution Value and Repurchase Price

9

 

SECTION 3.2 Payment of Purchase Price

9

ARTICLE IV REPRESENTATIONS AND WARRANTIES

10

 

SECTION 4.1 Seller’s Representations and Warranties

10

 

SECTION 4.2 Reaffirmation of Representations and Warranties by the Seller;
Notice of Breach

13

ARTICLE V COVENANTS OF THE SELLER

14

 

SECTION 5.1 Covenants of the Seller

14

 

SECTION 5.2 Covenant of the Purchaser

15

ARTICLE VI CONDITIONS PRECEDENT

15

 

SECTION 6.1 Conditions Precedent

15

ARTICLE VII MISCELLANEOUS PROVISIONS

16

 

SECTION 7.1 Amendments, Etc.

16

 

SECTION 7.2 Governing Law: Submission to Jurisdiction; Waiver of Jury Trial

16

 

SECTION 7.3 Notices

17

 

SECTION 7.4 Severability of Provisions

18

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

SECTION 7.5 Further Assurances

18

 

SECTION 7.6 No Waiver; Cumulative Remedies

18

 

SECTION 7.7 Counterparts

18

 

SECTION 7.8 Non-Petition

18

 

SECTION 7.9 Transfer of Seller’s Interest

19

 

SECTION 7.10 Binding Effect; Third-Party Beneficiaries and Assignability

19

 

SECTION 7.11 Merger and Integration

19

 

SECTION 7.12 Headings

19

 

ii

--------------------------------------------------------------------------------


 

This SALE AND CONTRIBUTION AGREEMENT, dated as of May 22, 2018 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), between OWL ROCK CAPITAL CORPORATION, a Maryland corporation, as
seller (in such capacity, the “Seller”) and ORCC FINANCING II LLC, a Delaware
limited liability company, as purchaser (in such capacity, the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, on and after the date hereof, the Seller may, from time to time on each
Conveyance Date (as defined below), sell or contribute, transfer, and otherwise
convey, to the Purchaser, without recourse except to the extent specifically
provided herein, and the Purchaser may, from time to time on each Conveyance
Date, purchase or accept a contribution of all right, title and interest of the
Seller (whether now owned or hereafter acquired or arising, and wherever
located) in and to the Loan Assets (as defined below) mutually agreed by the
Seller and the Purchaser; and

 

WHEREAS, it is the Seller’s and the Purchaser’s intention that the conveyance of
the Transferred Assets under each assignment agreement and this Agreement is a
“true sale” or a “true contribution” for all purposes, such that, upon payment
of the purchase price therefor or the making of a contribution, the Transferred
Assets will constitute property of the Purchaser from and after the applicable
transfer date;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between the
Purchaser and the Seller as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1 Definitions.   As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).  All capitalized terms used
herein but not defined herein shall have the respective meanings specified in,
or incorporated by reference into, the Credit Agreement, dated as of May 22,
2018 (as amended, supplemented or otherwise modified and in effect from time to
time, the “Credit Agreement”), by and among the Purchaser, as borrower, the
Lenders party thereto from time to time, Natixis, New York Branch, as
administrative agent (in such capacity, the “Administrative Agent”), State
Street Bank and Trust Company, as collateral agent (in such capacity, the
“Collateral Agent”), collateral administrator and custodian (in such capacity,
the “Custodian”), and Cortland Capital Market Services LLC, as document
custodian (in such capacity, the “Document Custodian”).

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Convey” means to sell, transfer, assign, contribute, substitute or otherwise
convey assets hereunder (each such Conveyance being herein called a
“Conveyance”).

 

1

--------------------------------------------------------------------------------


 

“Conveyance Date” means the date of a Conveyance, as specified in the applicable
Purchase Notice or Repurchase/Substitution Notice.

 

“Excluded Amounts” means (i) any amount that is attributable to the
reimbursement of payment by or on behalf of the Seller of any Taxes, fee or
other charge imposed by any Governmental Authority on any Loan Asset, (ii) any
interest or fees (including origination, agency, structuring, management or
other up-front fees) that are for the account of the Seller, (iii) any escrows
relating to Taxes, insurance and other amounts in connection with Loan Assets
which are held in an escrow account for the benefit of the obligor and the
secured party pursuant to escrow arrangements under the related underlying
instruments, (iv) to the extent paid using amounts other than proceeds of the
Loan Assets and proceeds of Loans, as applicable, any amount paid in respect of
reimbursement for expenses owed in respect of any Loan Asset pursuant to the
related underlying instrument or (v) any amount paid to the Purchaser in error.

 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Loan Asset” means each commercial loan identified on Schedule A hereto, and
each commercial loan identified on any Purchase Notice.

 

“ORCC Credit Agreement” means that certain Senior Secured Revolving Credit
Agreement, dated as of February 1, 2017, among Owl Rock Capital Corporation, as
borrower, the lenders party thereto, and SunTrust Bank, as administrative agent,
as amended, modified, supplemented, restated or replaced from time to time in
accordance with the terms thereof.

 

“Proceeds” has the meaning set forth in Section 4.1(n).

 

“Purchase Notice” has the meaning set forth in Section 2.1(a).

 

“Purchase Price” has the meaning set forth in Section 3.1(a).

 

“Purchaser” has the meaning set forth in the preamble hereto.

 

“Repurchase” has the meaning set forth in Section 2.2(a).

 

“Repurchase Price” has the meaning set forth in Section 3.1 (c).

 

“Repurchase/Substitution Notice” has the meaning set forth in Section 2.2(b).

 

“Retained Interest” means, with respect to any Loan Asset, (a) all of the
obligations, if any, of the agent(s) under the documentation evidencing such
Loan Asset and (b) the applicable portion of the interests, rights and
obligations under the documentation evidencing such Loan Asset that relate to
such portion(s) of the indebtedness and interest in other obligations that are
owned by another lender.

 

“Seller” has the meaning set forth in the preamble hereto.

 

2

--------------------------------------------------------------------------------


 

“Substitute Loan Asset” has the meaning set forth in Section 2.2(a).

 

“Substitution” has the meaning set forth in Section 2.2(a).

 

“Substitution Value” has the meaning set forth in Section 3.1(b).

 

“Transferred Asset” means each asset, including any Loan Asset and Substitute
Loan Asset, Conveyed by the Seller to the Purchaser hereunder, including with
respect to each such asset, all Related Property; provided that the foregoing
will exclude the Retained Interest and the Excluded Amounts.

 

SECTION 1.2 Other Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles. 
All terms used in Article 9 of the UCC, and not specifically defined herein, are
used herein as defined in such Article 9.

 

SECTION 1.3 Computation of Time Periods.  Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

 

SECTION 1.4 Interpretation.  In this Agreement, unless a contrary intention
appears:

 

(i)            reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Transaction Documents;

 

(ii)           reference to any gender includes each other gender;

 

(iii)          reference to day or days without further qualification means
calendar days;

 

(iv)          unless otherwise stated, reference to any time means New York
time;

 

(v)           references to “writing” include printing, typing, lithography,
electronic or other means of reproducing words in a visible form;

 

(vi)          reference to any agreement (including any Transaction Document or
underlying instrument), document or instrument means such agreement, document or
instrument as amended, modified, supplemented, replaced, restated, waived or
extended and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms of the other Transaction Documents, and reference
to any promissory note includes any promissory note that is an extension or
renewal thereof or a substitute or replacement therefor;

 

3

--------------------------------------------------------------------------------


 

(vii)         reference to any requirement of law means such requirement of law
as amended, modified, codified, replaced or reenacted, in whole or in part, and
in effect from time to time, including rules and regulations promulgated
thereunder and reference to any Section or other provision of any requirement of
law means that provision of such requirement of law from time to time in effect
and constituting the substantive amendment, modification, codification,
replacement or reenactment of such Section or other provision; and

 

(viii)        references to “including” mean “including, without limitation”.

 

SECTION 1.5 References.

 

All Section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

 

ARTICLE II

 

CONVEYANCES OF TRANSFERRED ASSETS

 

SECTION 2.1 Conveyances.

 

(a)           In the event the Purchaser agrees (in accordance with and subject
to the requirements of the Credit Agreement) from time to time to acquire one or
more Loan Assets and Related Property from the Seller and the Seller agrees to
Convey such Loan Assets and Related Property to the Purchaser, the Purchaser
shall deliver written notice thereof to the Administrative Agent substantially
in the form set forth in Schedule B hereto (each, a “Purchase Notice”),
designating the Conveyance Date and attaching a supplement to Schedule A
identifying the Loan Assets proposed to be Conveyed and the Purchase Price with
respect to such Conveyance.  On the terms and subject to the conditions set
forth in this Agreement and the Credit Agreement, the Seller shall Convey to the
Purchaser without recourse (except to the extent specifically provided herein),
and the Purchaser shall accept such Conveyance, on the applicable Conveyance
Date, all of the Seller’s right, title and interest (whether now owned or
hereafter acquired or arising, and wherever located) in and to each Loan Asset
then reported by the Seller on the Schedule A attached to the related Purchase
Notice and the Related Property, together with all proceeds of the foregoing. 
For the avoidance of doubt, Schedule A, when delivered in accordance with the
terms hereof, shall automatically be deemed to update any previously delivered
Schedule A without the need for action or consent on the part of any Person.

 

(b)         It is the express intent of the Seller and the Purchaser that each
Conveyance of Transferred Assets by the Seller to the Purchaser pursuant to this
Agreement be construed as an absolute sale and/or contribution of such
Transferred Assets by the Seller to the Purchaser providing Purchaser with the
full risks and benefits of ownership of the Transferred Assets.  Further, it is
not the intention of the Seller and the Purchaser that any Conveyance be deemed
a grant of a security interest in the Transferred Assets by the Seller to the
Purchaser to secure a debt or other obligation of the Seller.  However, in the
event that, notwithstanding the intent of the parties expressed herein, the
Conveyances hereunder shall be characterized as loans and not as sales and/or
contributions, then (i) this Agreement also shall

 

4

--------------------------------------------------------------------------------


 

be deemed to be, and hereby is, a security agreement within the meaning of the
UCC and other applicable law and (ii) the Conveyances by the Seller provided for
in this Agreement shall be deemed to be, and the Seller hereby grants to the
Purchaser, a first priority security interest (subject only to Permitted Liens)
in, to and under all of the Seller’s right, title and interest in, to and under,
whether now owned or hereafter acquired, such Transferred Assets and all
proceeds of the foregoing to secure an obligation of the Seller to pay over and
transfer to the Purchaser any and all distributions received by the Seller
(other than Excluded Amounts) in relation to the Transferred Assets from time to
time, whether in cash or in kind, so that the Purchaser will receive all
distributions under, proceeds of and benefits of ownership of the Transferred
Assets and to secure all other obligations of the Seller hereunder.  If the
Conveyances hereunder shall be characterized as loans and not as sales and/or
contributions, the Purchaser and its assignees shall have, with respect to such
Transferred Assets and other related rights, in addition to all the other rights
and remedies available to the Purchaser and its assignees hereunder and under
the underlying instruments, all the rights and remedies of a secured party under
any applicable UCC.

 

(c)           The Seller and the Purchaser shall, to the extent consistent with
this Agreement, take such actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Transferred Assets to
secure a debt or other obligation, such security interest would be deemed to be
a first priority perfected security interest in favor of the Purchaser under
applicable law and will be maintained as such throughout the term of this
Agreement.  The Seller represents and warrants that the Transferred Assets are
being transferred with the intention of removing them from the Seller’s estate
pursuant to Section 541 of the Bankruptcy Code.  The Purchaser assumes all risk
relating to nonpayment or failure by the obligors to make any distributions owed
by them under the Transferred Assets.  Except with respect to the
representations, warranties and covenants expressly stated in this Agreement,
the Seller assigns each Transferred Asset “as is,” and makes no covenants,
representations or warranties regarding the Transferred Assets.

 

(d)           In connection with this Agreement, the Seller agrees to file (or
cause to be filed) on or prior to the Closing Date, at its own expense, a
financing statement or statements with respect to the Transferred Assets
Conveyed by the Seller hereunder from time to time meeting the requirements of
applicable state law in the jurisdiction of the Seller’s organization to perfect
and protect the interests of the Purchaser created hereby under the UCC against
all creditors of, and purchasers from, the Seller, and to deliver a file-stamped
copy of such financing statements or other evidence of such filings to the
Purchaser as soon as reasonably practicable after its receipt thereof and to
keep such financing statements effective at all times during the term of this
Agreement.

 

(e)           The Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents and take all actions
as may be reasonably necessary or as the Purchaser may request, in order to
perfect or protect the interest of the Purchaser in the Transferred Assets
Conveyed hereunder or to enable the Purchaser to exercise or enforce any of its
rights hereunder.  Without limiting the foregoing, the Seller will, in order to
accurately reflect the Conveyances contemplated by this Agreement, execute and
file such financing or continuation statements or amendments thereto or
assignments thereof (as permitted pursuant hereto) or other documents or
instruments as may be requested by the

 

5

--------------------------------------------------------------------------------


 

Purchaser and mark its records noting the Conveyance to the Purchaser of the
Transferred Assets.  The Seller hereby authorizes the Purchaser to file and, to
the fullest extent permitted by applicable law the Purchaser shall be permitted
to sign (if necessary) and file, initial financing statements, continuation
statements and amendments thereto and assignments thereof without further acts
of the Seller; provided that the description of collateral contained in such
financing statements shall be limited to only Transferred Assets.  Carbon,
photographic or other reproduction of this Agreement or any financing statement
shall be sufficient as a financing statement.

 

(f)            Each of the Seller and the Purchaser agree that prior to the time
of Conveyance of any Loan Asset hereunder, the Purchaser has no rights to or
claim of benefit from any Loan Asset (or any interest therein) owned by the
Seller.

 

(g)           The Transferred Assets acquired, transferred to and assumed by the
Purchaser from the Seller shall include the Seller’s entitlement to any surplus
or responsibility for any deficiency that, in either case, arises under, out of,
in connection with, or as a result of, the foreclosure upon or acceleration of
any such Transferred Assets (other than Excluded Amounts).

 

SECTION 2.2 Repurchase or Substitution of Loan Assets.

 

(a)           The Seller may (in accordance with and subject to the requirements
of the Credit Agreement) from time to time, in its sole discretion, either
(i) repurchase a Loan Asset (each, a “Repurchase”) or (ii) substitute for such
Loan Asset a Collateral Loan (each, a “Substitution” and such Collateral Loan, a
“Substitute Loan Asset”), in each case in accordance with and subject to the
requirements of Section 10.1(a)(vii) of the Credit Agreement.

 

(b)           In connection with the Repurchase or Substitution of a Loan Asset,
the Purchaser shall deliver written notice thereof to the Administrative Agent
substantially in the form set forth in Schedule C hereto (each, a
“Repurchase/Substitution Notice”), designating the Conveyance Date and attaching
a supplement to Schedule A identifying the Loan Assets and, as applicable, the
Substitute Loan Assets to be Conveyed and the Repurchase Price or Substitution
Value, as applicable, with respect to such Conveyance.  On the terms and subject
to the conditions set forth in this Agreement and the Credit Agreement, the
Purchaser shall Convey to the Seller without recourse (except to the extent
specifically provided herein), and the Seller shall accept such Conveyance, on
the applicable Conveyance Date, all of the Purchaser’s right, title and interest
(whether now owned or hereafter acquired or arising, and wherever located) in
and to each Loan Asset then reported by the Purchaser on the Schedule A attached
to the related Repurchase/Substitution Notice, together with all Related
Property and proceeds of the foregoing.  In the case of a Substitution, Seller
shall then Convey to the Purchaser without recourse (except to the extent
specifically provided herein), and the Purchaser shall accept such Conveyance,
on the applicable Conveyance Date, all of the Seller’s right, title and interest
(whether now owned or hereafter acquired or arising, and wherever located) in
and to each Substitute Loan Asset then reported by the Purchaser on the Schedule
A attached to the related Repurchase/Substitution Notice, together with all
proceeds of the foregoing.  For the avoidance of doubt, Schedule A, when
delivered in accordance with the terms hereof, shall automatically be

 

6

--------------------------------------------------------------------------------


 

deemed to update any previously delivered Schedule A without the need for action
or consent on the part of any Person.

 

SECTION 2.3 Assignments.  The Seller and the Purchaser acknowledge and agree
that, solely for administrative convenience, any transfer document or assignment
agreement required to be executed and delivered in connection with the transfer
of a Transferred Asset in accordance with the terms of the related underlying
instruments may reflect that (i) the Seller (or any Affiliate or third party
from whom the Seller or the applicable Affiliate may purchase Transferred Asset)
is assigning such Transferred Asset directly to the Purchaser or (ii) the
Purchaser is acquiring such Transferred Asset at the closing of such Transferred
Asset.

 

SECTION 2.4 Actions Pending Completion of Conveyance.

 

(a)           Pending the receipt of any required consents to, and the
effectiveness of, the sale of any Loan Assets from the Seller to the Purchaser
on the date hereof in accordance with the applicable underlying instrument, the
Seller hereby sells to the Purchaser a 100% participation in such Loan Asset and
its related right, title and interest (each, a “Participation”). The
Participations will not include any rights that are not permitted to be
participated pursuant to the terms of the underlying instruments. Such sale of
the Participations shall be without recourse to the Seller (including with
regard to collectability), except as otherwise expressly provided in the
representations and warranties set forth in Article IV, and shall constitute an
absolute sale of each such Participation. Each of the Participations has the
following characteristics:

 

(i)            the Participation represents an undivided participating interest
in 100% of the underlying Loan Asset and its proceeds (including the Proceeds);

 

(ii)           the Seller does not provide any guaranty of payments to the
holder of the Participation or other form of recourse (except as otherwise
expressly provided in the representations and warranties set forth in
Article IV) or credit support;

 

(iii)          the Participation represents a pass through of all of the
payments made on the Loan Asset (including the Proceeds) and will last for the
same length of time as such Loan Asset except that each Participation will
terminate automatically upon the settlement of the assignment of the underlying
right, title and interest; and

 

(iv)          the Seller holds title in such participated Loan Assets for the
benefit of the Purchaser and shall exercise the same care in the administration
of the participated Loan Assets as it would exercise for loans held for its own
account.

 

(b)           Each party hereto shall use commercially reasonable efforts to, as
soon as reasonably practicable after the Conveyance Date cause the Buyer to
become a lender under the underlying instrument with respect to the Seller’s
interest in each Transferred Asset and take such action as shall be mutually
agreeable in connection therewith and in accordance with the terms and
conditions of the underlying instrument and consistent with the terms of this
Agreement.

 

(c)           Pending completion of the assignment of the Seller’s interest in
each Transferred Asset in accordance with the applicable underlying instruments,
the Seller shall

 

7

--------------------------------------------------------------------------------


 

comply with any written instructions provided to the Seller by or on behalf of
the Purchaser with respect to voting rights to be exercised by holders of such
Transferred Assets and shall refrain from taking any action with respect to the
participated Loan Assets other than as instructed by the Purchaser, other than
with respect to any voting rights that are not permitted to be participated
pursuant to the terms of the applicable underlying instrument (and such
restrictions, requirements or prohibitions are hereby incorporated by reference
as if set forth herein).

 

SECTION 2.5 Indemnification.

 

(a)           The Seller hereby agrees to indemnify the Purchaser and its
successors, transferees, and assigns (including each Secured Party) or any of
such Person’s respective shareholders, officers, employees, agents or Affiliates
(each of the foregoing Persons being individually called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, any and all costs,
losses, claims, damages, liabilities and related expenses (including the
reasonable and documented out-of- pocket fees, charges and disbursements of any
outside counsel for any Indemnitee) (all of the foregoing being collectively
called “Indemnified Amounts”) incurred by any Indemnified Party or awarded
against any Indemnified Party in favor of any Person (including the Seller)
other than such Indemnified Party arising out of any material breach by the
Seller of any of its obligations hereunder or arising as a result of the failure
of any representation or warranty of the Seller herein to be true and correct in
all material respects or, if qualified as to materiality or Material Adverse
Effect, in all respects, on the date such representation or warranty was made;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such Indemnified Amounts (i) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, bad faith or willful misconduct of such Indemnified Party
or its reckless disregard of its duties hereunder or any Transaction Document,
(ii) result from a claim brought by the Seller against an Indemnified Party for
breach in bad faith of such Indemnified Party’s obligations hereunder or under
any other Transaction Document, if the Seller has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction, (iii) include any punitive, indirect, consequential,
special damages, lost profits or other similar damages or (iv) the
uncollectability of any Loan Asset due to an Obligor’s failure to pay any
amounts due under the applicable loan agreement in accordance with its terms.

 

(b)           If the Seller has made any payment pursuant to this Section 2.5
and the recipient thereof later collects any payments from others (including
insurance companies) in respect of such amounts or is found in a final and
nonappealable judgment by a court of competent jurisdiction not to be entitled
to such indemnification, then the recipient agrees that it shall promptly repay
to the Seller such amounts collected.

 

(c)           Any Indemnified Amounts shall be paid by the Seller to the
Administrative Agent, for the benefit of the applicable Indemnified Party,
within two (2) Business Days following receipt by the Seller of the
Administrative Agent’s written demand therefor (and the Administrative Agent
shall pay such amounts to the applicable Indemnified Party promptly after the
receipt by the Administrative Agent of such amounts).

 

(d)           The obligations of the Seller under this Section 2.5 shall survive
the resignation or removal of the Administrative Agent, the Lenders, the
Collateral Agent, the

 

8

--------------------------------------------------------------------------------


 

Collateral Administrator, the Custodian or the Document Custodian, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Transaction Document, any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender, the Purchaser, the
Collateral Administrator, the Custodian or the Document Custodian and the
termination of this Agreement.

 

SECTION 2.6 Assignment of Rights and Indemnities.  The Seller acknowledges that,
pursuant to the Credit Agreement, the Purchaser shall assign all of its right,
title and interest in, to and under this Agreement, including its rights of
indemnity granted hereunder, to the Collateral Agent, for the benefit of the
Secured Parties. Upon such assignment, (a) the Collateral Agent, for the benefit
of the Secured Parties, shall have all rights of the Purchaser hereunder and may
in turn assign such rights, and (b) the obligations of the Seller under
Section 2.5 and Section 2.6 shall inure to the Collateral Agent, for the benefit
of the Secured Parties. The Seller agrees that, upon such assignment, the
Collateral Agent, for the benefit of the Secured Parties, may enforce directly,
without joinder of the Purchaser, the indemnities set forth in Section 2.5 and
Section 2.6.

 

ARTICLE III

 

CONSIDERATION AND PAYMENT; REPORTING

 

SECTION 3.1 Purchase Price, Substitution Value and Repurchase Price.

 

(a)           The purchase price (the “Purchase Price”) for each Loan Asset
Conveyed on each Conveyance Date shall be a dollar amount equal to the fair
market value in accordance with the Credit Agreement (as agreed upon between the
Seller and the Purchaser at the time of such Conveyance) of such Loan Asset
Conveyed as of such date.

 

(b)           The substitution value (the “Substitution Value”) for each
Substitute Loan Asset Conveyed from the Seller to the Purchaser on each
Conveyance Date shall be a dollar amount equal to the fair market value in
accordance with the Credit Agreement (as agreed upon between the Seller and the
Purchaser at the time of such Conveyance) of such Substitute Loan Asset Conveyed
as of such date.

 

(c)           The purchase price for each Repurchase (the “Repurchase Price”)
shall be a dollar amount equal to the greater of the fair market value and the
Purchase Price of such Loan Asset paid by the Purchaser, less all Principal
Proceeds received in respect of such Loan Asset from the original Conveyance
Date to the Repurchase Conveyance Date plus any such Principal Proceeds that the
Purchaser shall have been required to repay to the Obligor with respect to such
Loan Asset.

 

SECTION 3.2 Payment of Purchase Price.

 

(a)           The Purchase Price, along with any fees from origination of the
applicable Loan Asset, for the Transferred Assets Conveyed from the Seller to
the Purchaser shall be paid on the related Conveyance Date (a) by payment in
cash in immediately available funds and/or (b)

 

9

--------------------------------------------------------------------------------


 

to the extent not paid in cash, as a capital contribution by the Seller to the
Purchaser (a “Contribution”).  The applicable Purchase Notice shall specify the
portions of the Purchase Price to be paid in cash and as a contribution.

 

(b)           The Repurchase Price for the Loan Assets Conveyed from the
Purchaser to the Seller in a Repurchase shall be paid on the related Conveyance
Date (a) by payment in cash in immediately available funds and/or (b) to the
extent not paid in cash, in the form of a Substitution by the Seller to the
Purchase of a Substitute Loan Asset with a Substitution Value greater than or
equal to the portion of the Repurchase Price not paid in cash.  The applicable
Repurchase/Substitution Notice shall specify the portions of the Repurchase
Price to be paid in cash and as a Substitution.  To the extent that the
Substitution Value of a Substitute Loan Asset exceeds the Repurchase Price of
the related Loan Assets, the Purchaser shall pay a cash purchase price to the
Seller equal to the amount of such excess unless the Seller elects in its sole
discretion to designate such excess as a Contribution.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.1 Seller’s Representations and Warranties.  The Seller represents and
warrants to the Purchaser as of the Closing Date and as of each Conveyance Date:

 

(a)           Existence, Qualification and Power.  The Seller (a) is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (b) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Transaction Documents to which it is
a party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.

 

(b)           Authorization; No Contravention.  The execution, delivery and
performance of the Seller and the consummation of the transactions contemplated
by this Agreement do not and will not (a) violate (1) any provision of any law
or any governmental rule or regulation applicable to it, (2) any of its
Constituent Documents, (3) any order, judgment or decree of any court or other
agency of government binding on it or its properties (except where the violation
could not reasonably be expected to have a Material Adverse Effect) or (4) the
ORCC Credit Agreement, including Section 6.03(e) thereof; (b) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any of its contractual obligation (except where the violation
could not reasonably be expected to have a Material Adverse Effect); (c) result
in or require the creation or imposition of any Lien upon any of its properties
or assets (other than any Liens created under any of the Transaction Documents
in favor of Collateral Agent for the benefit of the Secured Parties); or
(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any contractual obligation.

 

10

--------------------------------------------------------------------------------


 

(c)           Governmental Authorization; Other Consents.  The execution,
delivery and performance by the Seller and the consummation of the transactions
contemplated by this Agreement do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority, except for filings and recordings with respect to the
Collateral to be made by the Seller as of the Closing Date.

 

(d)           No Adverse Proceeding; Title.  There is no litigation, proceeding
or investigation pending or threatened against the Seller, before any
Governmental Authority (i) asserting the invalidity of this Agreement or any
other Transaction Document to which the Seller is a party, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Seller is a party or
(iii) seeking any determination or ruling that would reasonably be expected to
have a Material Adverse Effect.  The Seller is not (a) in violation of any
applicable laws that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (b) subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

(e)           Good and Marketable Title.  The Seller owns and has good and
marketable title to the Transferred Assets Conveyed to the Purchaser on the
applicable Conveyance Date, which Transferred Assets were originated without any
fraud or misrepresentation by the Seller or, to the best of the Seller’s
knowledge, on the part of the applicable Obligor, and free and clear of any lien
(other than the liens in favor of the Purchaser and the Secured Parties pursuant
to the Transaction Documents and inchoate liens arising by operation of law,
Permitted Liens or any lien that will be released prior to or contemporaneously
with the applicable Conveyance) and there are no financing statements naming the
Seller as debtor and covering the Transferred Assets other than any financing
statements in favor of the Purchaser and the Secured Parties pursuant to the
Transaction Documents, Permitted Liens or any lien that will be released prior
to or contemporaneously with the applicable Conveyance.

 

(f)            Backup Security Interest.  In the event that, notwithstanding the
intent of the parties, the Conveyances hereunder shall be characterized as loans
and not as sales and/or contributions, then:

 

(i)            this Agreement creates a valid and continuing lien on the
Seller’s right, title and interest in and to the Transferred Assets in favor of
the Purchaser and the Administrative Agent, as assignee, for the benefit of the
Secured Parties, which security interest is validly perfected under Article 9 of
the UCC (to the extent such security interest may be perfected by filing a UCC
financing statement under such article), and is enforceable as such against
creditors of and purchasers from the Seller;

 

(ii)           the Transferred Assets are comprised of instruments, security
entitlements, general intangibles, accounts, certificated securities,
uncertificated securities, securities accounts, deposit accounts, supporting
obligations, insurance,  investment property and proceeds (each as defined in
the UCC) and such other categories

 

11

--------------------------------------------------------------------------------


 

of collateral under the UCC as to which the Seller has complied with its
obligations as set forth herein;

 

(iii)          the Seller has received all consents and approvals required by
the terms of any Loan Asset to the sale and granting of a security interest in
the Loan Assets hereunder to the Purchaser and the Collateral Agent, as assignee
on behalf of the Secured Parties; the Seller has taken all necessary steps to
file or authorize the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in that portion of the Transferred Assets
in which a security interest may be perfected by filing pursuant to Article 9 of
the UCC as in effect in Maryland;

 

(iv)          none of the underlying promissory notes that constitute or
evidence the Loan Assets has any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed to any Person other than the
Purchaser and the Collateral Agent, as assignee on behalf of the Secured
Parties;

 

(v)           with respect to a Transferred Asset that constitutes a
“certificated security,” such certificated security has been delivered to the
Document Custodian, or will be delivered to the Document Custodian, for the
benefit of the Collateral Agent and, if in registered form, has been specially
Indorsed to the Collateral Agent or in blank by an effective Indorsement or has
been registered in the name of the Collateral Agent upon original issue or
registration of transfer by the Seller of such certificated security, in each
case, promptly upon receipt; provided that any file-stamped document, promissory
note and certificates relating to any Loan Asset shall be delivered as soon as
they are reasonably available; and in the case of an uncertificated security, by
(A) causing the Collateral Agent to become the registered owner of such
uncertificated security and (B) causing such registration to remain effective.

 

(g)           Fair Consideration; No Avoidance for Loan Asset Payments.  With
respect to each Transferred Asset sold or contributed hereunder, the Seller sold
or contributed such Transferred Asset to the Purchaser in exchange for payment,
made in accordance with the provisions of this Agreement, in an amount which
constitutes fair consideration and reasonably equivalent value.  Each such
Conveyance referred to in the preceding sentence shall not have been made for or
on account of an antecedent debt owed by the Seller to the Purchaser and,
accordingly, no such sale is or may be voidable or subject to avoidance under
the Bankruptcy Code and the rules and regulations thereunder.

 

(h)           Adequate Capitalization; No Insolvency.  As of such date it is,
and after giving effect to any Conveyance it will be, solvent and it is not
entering into this Agreement or any other Transaction Document or consummating
any transaction contemplated hereby or thereby with any intent to hinder, delay
or defraud any of its creditors.

 

(i)            True Sale or True Contribution.  Each Transferred Asset sold or
contributed hereunder shall have been sold or contributed by the Seller to the
Purchaser in a “true sale” or a “true contribution.”

 

12

--------------------------------------------------------------------------------


 

(j)                                    True and Complete Information.  No
report, financial statement, certificate or other information (other than
projections, forward-looking information, general economic data, industry
information or information relating to third parties) furnished in writing by
the Seller to the Purchaser in connection with the transactions contemplated
hereby or delivered hereunder (in each case, as modified or supplemented by
other information so furnished) contains as of their date any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, when taken as a whole in the light of the circumstances
under which they were made, not misleading in any material respect, in each case
as of the date so furnished (or, in the case of certificates, notices, reports,
financial statements or similar information or records, the stated date
thereof); provided that solely with respect to written or electronic information
furnished by the Seller which was provided to the Seller from a third party,
such information need only be true and correct in all material respects to the
knowledge of the Seller.

 

(k)                                 Transferred Assets.  The information
contained in Schedule A is true, correct and complete in all material respects
as of each such Conveyance Date.

 

(l)                                     Price of Loan Assets.  The Purchase
Price or Substitution Value, as applicable, for each Loan Asset Conveyed
hereunder represents the fair market value of such Loan Asset as of the time of
Conveyance hereunder, as may have changed from the time the applicable Loan
Asset was originally acquired by the Seller.

 

(m)                             Notice to Agents and Obligors.  The Seller will
direct any agent, administrative agent or obligor for any Loan Asset included in
the Transferred Assets to remit all payments and collections with respect to
such Loan Asset directly to the subaccounts of the Collections Account titled
“Interest Collection Account” or “Principal Collection Account” as applicable.

 

(n)                                 Proceeds.  The Seller acknowledges that all
Collections received by it or its Affiliates with respect to the Transferred
Assets (other than Excluded Amounts) (the “Proceeds”) Conveyed to the Purchaser
are held and shall be held in trust for the benefit of the Purchaser and its
assignees until deposited into the Interest Collection Subaccount or the
Principal Collection Subaccount.  The Seller shall promptly, but in no event
later than two (2) Business Days, remit to the Purchaser or the Purchaser’s
designee any payment or any other sums relating to, or otherwise payable on
account of, the Transferred Assets (other than Excluded Amounts) that the Seller
receives after the applicable Conveyance Date.

 

(o)                                 Collateral Loan.  As of the applicable
Conveyance Date, each Loan Asset was a Collateral Loan; provided that no such
representation is made (i) with respect to clauses (a)(ii), (a)(iv) or (u) of
the definition of “Collateral Loan” or (ii) regarding the knowledge of any
Person other than the Seller.

 

SECTION 4.2 Reaffirmation of Representations and Warranties by the Seller;
Notice of Breach.  On the Closing Date and on each Conveyance Date, the Seller,
by accepting the proceeds of the related Conveyance, shall be deemed to have
certified that all representations and warranties described in Section 4.1 are
true and correct in all material respects on and as of such day as though made
on and as of such day (or if specifically referring to an earlier date, as

 

13

--------------------------------------------------------------------------------


 

of such earlier date).  The representations and warranties set forth in
Section 4.1 shall survive (i) the Conveyance of the Transferred Assets to the
Purchaser, (ii) the termination of the rights and obligations of the Purchaser
and the Seller under this Agreement and (iii) the termination of the rights and
obligations of the Purchaser under the Credit Agreement.  Upon discovery by an
Responsible Officer of the Purchaser or the Seller of a breach of any of the
foregoing representations and warranties in any material respect, the party
discovering such breach shall give prompt written notice to the other and to the
Administrative Agent.

 

ARTICLE V

 

COVENANTS OF THE SELLER

 

SECTION 5.1 Covenants of the Seller.  The Seller hereby covenants and agrees
with the Purchaser that, from the date hereof until the termination of this
Agreement, unless the Purchaser otherwise consents in writing:

 

(a)                                 Deposit of Collections.  The Seller shall
transfer, or cause to be transferred, all Collections (if any) it receives in
respect of the Loan Assets (other than Excluded Amounts) to the Interest
Collection Subaccount or the Principal Collection Subaccount by the close of
business on the second Business Day following the date such Collections are
received by the Seller.

 

(b)                                 Books and Records.  The Seller shall
maintain proper books of record and account of the transactions contemplated
hereby, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions contemplated
hereunder.

 

(c)                                  Accounting of Purchases.  Other than for
consolidated accounting purposes, the Seller will not account for or treat the
transactions contemplated hereby in any manner other than as a sale or
contribution of the Transferred Assets by the Seller to the Purchaser; provided
that solely for federal income tax reporting purposes, the Purchaser is treated
as a “disregarded entity” and, therefore, the Conveyance of Transferred Assets
by the Seller to the Purchaser hereunder will not be recognized.

 

(d)                                 Liens.  The Seller shall not create, incur,
assume or permit to exist any Lien on or with respect to any of its rights under
any of the Transaction Documents or on or with respect to any of its rights in
the Transferred Assets (other than the liens in favor of the Purchaser and the
Secured Parties pursuant to the Transaction Documents, Permitted Liens and any
lien that will be released prior to or contemporaneously with the applicable
Conveyance).  For the avoidance of doubt, this Section 5.1(d) shall not apply to
any property retained by the Seller and not Conveyed or purported to be Conveyed
hereunder.

 

(e)                                  Change of Name.  Etc.  The Seller shall not
change its name, or name under which it does business, in any manner that would
make any financing statement or continuation statement filed by the Seller or
Purchaser pursuant hereto (or by the Administrative Agent on behalf of the
Seller or Purchaser) or change its jurisdiction of organization, unless the
Seller shall have given the Purchaser at least 30 days prior written notice
thereof, and shall

 

14

--------------------------------------------------------------------------------


 

promptly file appropriate amendments to all previously filed financing
statements and continuation statements and, in the case of a change in
jurisdiction, new financing statements.  The Seller shall do or cause to be
done, all things necessary to preserve and keep in full force and effect its
existence, its material rights and its material privileges, obligations,
licenses and franchises for so long as any Participations remain outstanding
pursuant to Section 2.4.

 

(f)                                   Sale Characterization.  The Seller shall
not make statements or disclosures, or treat the transactions contemplated by
this Agreement (other than for consolidated accounting purposes) in any manner
other than as a true sale, contribution or absolute assignment of the title to
and sole record and beneficial ownership interest of the Transferred Assets
Conveyed or purported to be Conveyed hereunder; provided that the Seller may
consolidate the Purchaser and/or its properties and other assets for accounting
purposes in accordance with GAAP if any consolidated financial statements of the
Seller contain footnotes that the Transferred Assets have been sold or
contributed to the Purchaser.

 

(g)                                  Expenses.  The Seller shall pay its
operating expenses and liabilities from its own assets.

 

(h)                                 Commingling.  The Seller shall not, and
shall not permit any of its Affiliates to, deposit or permit the deposit of any
funds that do not constitute Collections of any Loan Asset into the Interest
Collection Subaccount or the Principal Collection Subaccount.

 

(i)                                     SPE Covenant.  The Seller shall not take
any action that would cause a violation of Section 5.18 of the Credit Agreement
by the Purchaser.

 

(j)                                    Delivery of Documents.  With respect to
each Loan Asset Conveyed to the Purchaser hereunder, the Seller shall deliver to
or at the direction of the Purchaser all documents that the Purchaser, as
borrower, is required to deliver with respect to such Loan Asset pursuant to
Section 3.2(a) of the Credit Agreement, as applicable, not later than the
Purchaser is obligated to deliver such documents pursuant to such sections.

 

SECTION 5.2 Covenant of the Purchaser.  The Purchaser hereby covenants and
agrees with the Seller that, from the date hereof until the termination of this
Agreement, unless the Seller otherwise consents in writing, the Purchaser shall
comply with Section 9(c) of the Purchaser’s Amended and Restated Limited
Liability Company Agreement dated as of May 22, 2018.

 

ARTICLE VI

 

CONDITIONS PRECEDENT

 

SECTION 6.1 Conditions Precedent.  The obligations of the Purchaser to pay the
Purchase Price for the Transferred Assets sold on the Closing Date and any other
Conveyance Date shall be subject to the satisfaction of the following
conditions:

 

(a)                                 All representations and warranties of the
Seller contained in this Agreement shall be (I) to the extent already qualified
with respect to “material” matters or “Material Adverse Effect,” shall be true
and correct on and as of such date and (II) to the extent

 

15

--------------------------------------------------------------------------------


 

not already qualified with respect to “material” matters or “Material Adverse
Effect”, shall be true and correct in all material respects on and as of such
date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct (in all
material respects or as so qualified, as applicable) as of such earlier date;

 

(b)                                 The Seller shall have performed in all
material respects all other obligations required to be performed by it pursuant
to the provisions of this Agreement, the underlying instruments and the other
Transaction Documents to which it is a party as of such date; and

 

(c)                                  All organizational and legal proceedings,
and all instruments in connection with the transactions contemplated by this
Agreement and the other Transaction Documents shall be reasonably satisfactory
in form and substance to the Purchaser, and the Purchaser shall have received
from the Seller copies of all documents (including records of corporate
proceedings) relevant to the transactions herein contemplated as the Purchaser
may reasonably have requested.

 

ARTICLE VII

 

MISCELLANEOUS PROVISIONS

 

SECTION 7.1 Amendments, Etc.  This Agreement and the rights and obligations of
the parties hereunder may not be amended, supplemented, waived or otherwise
modified except in an instrument in writing signed by the Purchaser and the
Seller and consented to by the Administrative Agent.  Any reconveyance executed
in accordance with the provisions hereof shall not be considered an amendment or
modification to this Agreement.

 

SECTION 7.2 Governing Law:  Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)                                 THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT
LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS
WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY FEDERAL
COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF
THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED
IN THE CITY AND COUNTY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE (SUBJECT TO

 

16

--------------------------------------------------------------------------------


 

CLAUSE (E) BELOW) JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE
OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 7.3; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE AGENTS AND LENDERS
RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY TRANSACTION
DOCUMENT OR AGAINST ANY COLLATERAL OR THE ENFORCEMENT OF ANY JUDGMENT, AND
HEREBY SUBMITS TO THE JURISDICTION OF, AND CONSENTS TO VENUE IN, ANY SUCH COURT.

 

(c)                                  EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT OR THE PURCHASER/SELLER RELATIONSHIP THAT IS
BEING ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS
RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 7.2 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

SECTION 7.3 Notices.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
electronic communication) and shall be personally delivered or sent by certified
or registered mail, return

 

17

--------------------------------------------------------------------------------


 

receipt requested, by overnight delivery service, with all charges paid, by
electronic mail (“e-mail”) or by hand delivery, to the intended party at the
address of such party set forth below:

 

(a)                                 in the case of the Purchaser, as provided
under the Credit Agreement;

 

(b)                                 in the case of the Seller, as provided under
the Corporate Services Agreement.

 

(in each case, with a copy to the Administrative Agent at the address for notice
provided under the Credit Agreement).

 

All such notices and correspondence shall be deemed given (a) if sent by
certified or registered mail, three (3) Business Days after being postmarked,
(b) if sent by overnight delivery service or by hand delivery, when received at
the above stated addresses or when delivery is refused and (c) if sent by
e-mail, when received.

 

SECTION 7.4 Severability of Provisions.  If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions, or
terms shall be deemed severable from the remaining covenants, agreements,
provisions, or terms of this Agreement and shall in no way affect the validity
or enforceability of the other provisions of this Agreement.

 

SECTION 7.5 Further Assurances.  The Purchaser and the Seller each agree that at
any time and from time to time, at its expense and upon reasonable request of
the Administrative Agent, it shall promptly execute and deliver all further
instruments and documents, and take all reasonable further action, that is
necessary or desirable to perfect and protect the Conveyances and security
interests granted or purported to be granted by this Agreement or to enable the
Administrative Agent or any of the Secured Parties to exercise and enforce its
rights and remedies under this Agreement with respect to any Transferred Assets.

 

SECTION 7.6 No Waiver; Cumulative Remedies.  No failure to exercise and no delay
in exercising, on the part of the Purchaser, the Seller or the Administrative
Agent, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not
exhaustive of any rights, remedies, powers and privilege provided by law.

 

SECTION 7.7 Counterparts.  This Agreement may be executed in two or more
counterparts including telecopy transmission thereof (and by different parties
on separate counterparts), each of which shall be an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or e-mail in
portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 7.8 Non-Petition.  The Seller covenants and agrees that, prior to the
date that is one year and one day (or, if longer, any applicable preference
period) after the payment in full of all Obligations (other than contingent
reimbursement and indemnification

 

18

--------------------------------------------------------------------------------


 

obligations which are unknown, unmatured and for which no claim has been made),
no party hereto shall institute against, or join any other Person in instituting
against, the Purchaser any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings or other similar proceedings under any federal, state
or foreign bankruptcy or similar law.

 

SECTION 7.9 Transfer of Seller’s Interest.  With respect to each transfer of a
Transferred Asset on any Conveyance Date, (i) the Purchaser shall, as to each
Transferred Asset, be a party to the relevant underlying instruments and have
the rights and obligations of a lender thereunder, and (ii) the Seller shall, to
the extent provided in this Agreement, and the applicable underlying
instruments, relinquish its rights and be released from its obligations, as to
each Transferred Asset.  The obligors or agents on the Transferred Asset were or
will be notified of the transfer of the Transferred Asset to the Purchaser to
the extent required under the applicable underlying instruments.  The Document
Custodian will have possession of the related underlying instrument (including
the underlying promissory notes, if any).

 

SECTION 7.10 Binding Effect; Third-Party Beneficiaries and Assignability.  This
Agreement will inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns.  The Collateral Agent,
for the benefit of the Secured Parties, and the Administrative Agent are each
intended by the parties hereto to be an express third-party beneficiary of this
Agreement.  Notwithstanding anything to the contrary contained herein, this
Agreement may not be assigned by the Purchaser or the Seller without the prior
written consent of the Administrative Agent.

 

SECTION 7.11 Merger and Integration.  Except as specifically stated otherwise
herein, this Agreement and the other Transaction Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
other Transaction Documents.

 

SECTION 7.12 Headings.  The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Purchaser and the Seller each have caused this Sale and
Contribution Agreement to be duly executed by their respective officers as of
the day and year first above written.

 

 

OWL ROCK CAPITAL CORPORATION,

 

as Seller

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ORCC FINANCING II LLC,

 

as Purchaser

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Sale and Contribution Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

SCHEDULE OF LOAN ASSETS

 

[see attached]

 

--------------------------------------------------------------------------------


 

Schedule B

 

FORM OF PURCHASE NOTICE

 

[Date]

 

To:                             Natixis, New York Branch, as Administrative
Agent

1251 Avenue of the Americas

New York, New York 10020

Attention: Evelyn Clarke

Telephone No.: (212) 891-5879

Email: scsgnotices@us.natixis.com

 

Re:                             Purchase Notice for Conveyance Date of
[        ] (the “Conveyance Date”)

 

Ladies and Gentlemen:

 

This Purchase Notice is delivered to you pursuant to Section 2.1(a) of the Sale
and Contribution Agreement, dated as of May 22, 2018 (together with all
amendments, if any, from time to time made thereto, the “Sale Agreement”),
between ORCC Financing II LLC, as purchaser (the “Purchaser”), and Owl Rock
Capital Corporation, as seller (the “Seller”).  Unless otherwise defined herein
or the context otherwise requires, capitalized terms used herein have the
meanings provided in the Sale Agreement.

 

In accordance with Section 2.1(a) of the Sale Agreement, effective as of the
Conveyance Date, the Seller hereby Conveys to the Purchaser [as a sale for cash
for a Purchase Price of $    ] [and] [as a Contribution in the amount of
$        ] on the above-referenced Conveyance Date pursuant to the terms and
conditions of the Sale Agreement the Loan Assets listed on Schedule A hereto,
together with all proceeds of the foregoing.

 

Please wire the cash portion of the Purchase Price to the Seller pursuant to the
wiring instructions included in Attachment 1 of this letter.

 

The Seller certifies that the conditions described in Section 6.1 of the Sale
Agreement have been satisfied with respect to such Conveyance.

 

The Seller agrees that if prior to the Conveyance Date any matter certified to
herein by it will not be true and correct in all material respects at such time
as if then made, it will promptly so notify the Purchaser and the Administrative
Agent.  Except to the extent, if any, that prior to the Conveyance Date the
Purchaser shall receive written notice to the contrary from the Seller, each
matter certified to herein shall be deemed once again to be certified by the
Seller as true and correct in all material respects at the Conveyance Date as if
then made.

 

--------------------------------------------------------------------------------


 

The Seller has caused this Purchase Notice to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly authorized
officer as of the date first written above.

 

 

Very truly yours,

 

 

 

 

 

OWL ROCK CAPITAL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Accepted and Agreed

 

 

 

ORCC FINANCING II LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Attachment 1

 

Wire Instructions

Bank:

ABA:

Name:

Number:

 

For further credit to account:

 

--------------------------------------------------------------------------------


 

Schedule C

 

FORM OF REPURCHASE/SUBSTITUTION NOTICE

 

[Date]

 

To:                             Natixis, New York Branch, as Administrative
Agent

1251 Avenue of the Americas

New York, New York 10020

Attention: Evelyn Clarke

Telephone No.: (212) 891-5879

Email: scsgnotices@us.natixis.com

 

Re:                             Repurchase/Substitution Notice for Conveyance
Date of [    ] (the “Conveyance Date”)

 

Ladies and Gentlemen:

 

This Repurchase/Substitution Notice is delivered to you pursuant to
Section 2.2(b) of the Sale and Contribution Agreement, dated as of May 22, 2018
(together with all amendments, if any, from time to time made thereto, the “Sale
Agreement”), between ORCC Financing II LLC, as purchaser (the “Purchaser”), and
Owl Rock Capital Corporation, as seller (the “Seller”).  Unless otherwise
defined herein or the context otherwise requires, capitalized terms used herein
have the meanings provided in the Sale Agreement.

 

[On the above-referenced Conveyance Date, in accordance with Section 2.2 of the
Sale Agreement (and pursuant to the terms and conditions thereof), the Purchaser
hereby  Conveys to the Seller as a Repurchase for cash, the Loan Asset(s) listed
on Schedule A hereto, together with all proceeds of the foregoing, for a
Repurchase Price of $      .]

 

[On the above-referenced Conveyance Date, in accordance with Section 2.2 of the
Sale Agreement (and pursuant to the terms and conditions thereof), the Purchaser
hereby Conveys to the Purchaser as a Substitution, the Loan Asset(s) listed on
Schedule A hereto, together with all proceeds of the foregoing, for a Repurchase
Price of $       to be paid according to the following:

 

1.              [the Substitute Loan Asset(s) listed on Schedule A hereto having
a Substitution Value of $      ;] [and]

 

2.              [$       in immediately available funds] [and]

 

3.              [a Contribution of $      ].]

 

The Seller certifies that the conditions described in Section 6.1 of the Sale
Agreement have been satisfied with respect to such Conveyance.

 

The Seller agrees that if prior to the Conveyance Date any matter certified to
herein by it will not be true and correct in all material respects at such time
as if then made, it

 

--------------------------------------------------------------------------------


 

will promptly so notify the Purchaser and the Administrative Agent.  Except to
the extent, if any, that prior to the Conveyance Date the Purchaser shall
receive written notice to the contrary from the Seller, each matter certified to
herein shall be deemed once again to be certified by the Seller as true and
correct in all material respects at the Conveyance Date as if then made.

 

--------------------------------------------------------------------------------


 

The Seller has caused this Repurchase/Substitution Notice to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly authorized officer as of the date first written above.

 

 

Very truly yours,

 

 

 

 

 

OWL ROCK CAPITAL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Accepted and Agreed

 

 

 

ORCC FINANCING II LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Attachment 1

 

Wire Instructions

Bank:

ABA:

Name:

Number:

 

For further credit to account:

 

--------------------------------------------------------------------------------